



Exhibit 10.1


PINNACLE FINANCIAL PARTNERS, INC.


NAMED EXECUTIVE OFFICERS
2018 PERFORMANCE UNIT AWARD AGREEMENT


THIS PERFORMANCE UNIT AWARD AGREEMENT (the "Agreement") is by and between
Pinnacle Financial Partners, Inc., a Tennessee corporation (the "Company"), and
___________ (the "Grantee"). Capitalized terms used but not defined in this
Agreement shall have the meaning ascribed to such terms in the Pinnacle
Financial Partners, Inc. 2014 Equity Incentive Plan, as amended (the "Plan").


Section 1. Performance Unit Award.


(a) Grant of Performance Units. The Company hereby grants to the Grantee,
subject to the terms and conditions set forth in this Agreement and in the Plan,
____ Performance Units (the “Target Amount of Performance Units”) (subject to
adjustment under Section 4.2 of the Plan) which may be earned by the Grantee in
the event that (i) the Company’s Return on Average Tangible Assets (as defined
in Exhibit A) for each of the fiscal years ended December 31, 2018, December 31,
2019 and December 31, 2020 (each such fiscal year a “Performance Period” and
collectively, the “Performance Periods”) is equal to or greater than those
levels set forth in the Performance Measures attached hereto as Exhibit A and
(ii) the Grantee remains employed by the Company, or a Subsidiary or Affiliate
thereof, through the one year anniversary of the last day of the applicable
Performance Period (the “Required Employment Period”); provided that to the
extent that the Grantee vests in greater or less than one hundred percent (100%)
of the Target Amount of Performance Units (as provided for in this Section 1(a)
and Exhibit A), additional or fewer, as applicable, Performance Units than the
Target Amount of Performance Units will be issued to the Grantee hereunder. For
purposes of clarity and for the avoidance of doubt, the actual number of
Performance Units earned by the Grantee pursuant to this Agreement may be a
higher or lower number of Performance Units than the Target Amount of
Performance Units. Subject to adjustment under Section 4.2 of the Plan and as
provided for in Section 3 of this Agreement, the maximum number of Performance
Units that the Grantee may earn under this Agreement shall be ___ (the “Maximum
Amount of Performance Units”). Pursuant to the terms of Section 1(b) of this
Agreement, the Company shall issue to the Grantee one share of the Company's
common stock, $1.00 par value per share (the "Common Stock"), for each
Performance Unit that is earned by the Grantee pursuant to the terms of this
Agreement. The Compensation Committee shall determine whether the Company’s
Return on Average Tangible Assets exceeds the threshold levels of the
Performance Measures set forth on Exhibit A with respect to a Performance
Period.


(a)
Settlement of Performance Units. The Performance Units earned pursuant to
Section 1(a) shall not be settled in shares of the Company’s Common Stock
pursuant to Section 1(a) unless the ratio of Pinnacle Bank’s nonperforming
assets to its loans plus other real estate owned as described on Exhibit A (the
“NPA Ratio”) is equal to or less than [__]% as of December 31, 2022. Subject to
the Compensation Committee’s determination that Pinnacle Bank’s NPA Ratio as of
December 31, 2022 was equal to or less than [__]%, on a date selected by the
Company as soon as practicable after filing the Company’s Annual Report on Form
10-K with the Securities and Exchange Commission (the “SEC”) or such other
regulatory body or agency as such Annual Report shall be required to be filed,
but in no event later than March 15, 2023 or the date by which such Annual
Report would have been required to be filed with the SEC or such other
regulatory body or agency on a timely basis if the Company was at such time
still required to file such reports, the Company s



1

--------------------------------------------------------------------------------





hall issue, or cause the Company’s stock transfer agent to issue, in the name of
the Grantee, a stock certificate representing the number of shares of the
Company’s Common Stock into which the Performance Units (and any additional
Performance Units issued pursuant to Section 3 of this Agreement, if any) are to
be settled in accordance with Section 1(a) of this Agreement and the Performance
Measures attached hereto as Exhibit A. Until shares of the Company’s Common
Stock are delivered to the Grantee in settlement of the Performance Units (and
any additional Performance Units issued pursuant to Section 3 of this Agreement,
if any), the Grantee shall have none of the rights of a stockholder of the
Company with respect to such shares of the Company’s Common Stock issuable in
settlement of the Performance Units (and any additional Performance Units,
issued pursuant to Section 3 of this Agreement, if any), including the right to
vote such shares. The Grantee’s rights with respect to distributions or
dividends declared or paid on the Company’s Common Stock prior to the issuance
of the shares of the Company’s Common Stock in accordance with this Section 1(b)
are set forth in Section 3 of this Agreement.


Section 2. Calculation of NPA Ratio. In the event that the Compensation
Committee determines that an event has occurred during the fiscal year ended
December 31, 2022 which is outside the ordinary course and has impacted Pinnacle
Bank’s NPA Ratio for such fiscal year, the Compensation Committee shall have the
right, in its sole and absolute discretion, to increase or decrease the NPA
Ratio to reflect such event for purposes of determining whether shares of the
Company’s Common Stock shall be issuable in settlement of the Performance Units
earned for a Performance Period.


Section 3. Dividend Equivalents and Dividends.


(a) Crediting of Dividend Equivalents on Performance Units. Subject to this
Section 3, dividend equivalents shall be credited on the Grantee’s Performance
Units (other than Performance Units that, at the relevant record date,
previously have been settled in shares of the Company’s Common Stock or
forfeited) as follows:
    
(i) Cash Dividends. If the Company declares and pays a dividend or distribution
on shares of the Company’s Common Stock in the form of cash, then the Grantee
shall be credited with an amount equal to (A) the amount of such dividend on
each outstanding share of Common Stock, multiplied by (B) the Maximum Amount of
Performance Units that may still vest under this Agreement as of the record date
for such dividend or distribution.
    
(ii) Non-Share Dividends. If the Company declares and pays a dividend or
distribution on shares of the Company’s Common Stock in the form of property
other than shares, then a number of additional Performance Units shall be
credited to the Grantee as of the payment date for such dividend or distribution
equal to (A) the Maximum Amount of Performance Units that may still vest under
this Agreement as of the record date for such dividend or distribution
multiplied by (B) the fair market value (as determined by the Compensation
Committee) of such property actually paid as a dividend or distribution on each
outstanding share of Common Stock at such payment date, divided by (C) the Fair
Market Value of a share of the Company’s Common Stock at such payment date.


(iii) Common Stock Dividends and Splits. If the Company declares and pays a
dividend or distribution on shares of the Company’s Common Stock in the form of
additional shares of Common Stock, or there occurs a forward split of the
Company’s Common Stock, then a number of additional Performance Units shall be
credited to the Grantee as of the payment date for such dividend or distribution
or forward split equal to (A) the Maximum Amount of Performance Units that may
still vest under this Agreement as of the record date for such dividend or
distribution, multiplied by (B)


2

--------------------------------------------------------------------------------





the number of additional shares actually paid as a dividend or distribution or
issued in such split in respect of each outstanding share of Common Stock.
    
(b) Adjustment of Dividend Equivalents on Performance Units. If any Performance
Unit granted under this Agreement is not earned (or is otherwise forfeited) for
any reason, including as a result of (i) the failure of the Company to achieve
Return on Average Tangible Assets for any Performance Period at or above any
minimum or threshold level required pursuant to the Performance Measures
attached hereto as Exhibit A; (ii) the failure of Pinnacle Bank’s NPA Ratio as
of December 31, 2022 to be equal to or less than [__]%; (iii) the Grantee’s
employment with the Company, or any Subsidiary or Affiliate thereof, terminating
prior to the one-year anniversary of the last day of an applicable Performance
Period; or (iv) the extent to which the Maximum Amount of Performance Units are
not earned, any dividend or distribution previously credited with respect to
such Performance Unit, whether in the form of cash, property or additional
Performance Units, shall be forfeited on the date on which the underlying
Performance Units are forfeited.


(c) Payment of Dividend Equivalents on Performance Units. Any cash credited to
the Grantee under Section 3(a)(i) of this Agreement prior to the vesting of the
Performance Units on which such cash is credited shall be accrued (without
interest and earnings) rather than paid to the Grantee when such dividend or
distribution is paid. At the time a Performance Unit is settled into shares of
the Company’s Common Stock pursuant to Section 1(b) of this Agreement, the
Company shall pay to the Grantee any amounts accrued in respect of dividends or
distributions on those Performance Units that are so settled. Any additional
Performance Units credited to the Grantee pursuant to Section 3(a)(ii) or (iii)
of this Agreement shall vest and, thereafter be settled in a like number of
shares of the Company’s Common Stock, only if (i) and to the extent the
Performance Measures applicable to the Performance Units on which such
additional Performance Units were payable are achieved; (ii) Pinnacle Bank’s NPA
Ratio as of December 31, 2022 is equal to or lower than [__]%; and (iii) the
Grantee’s employment with the Company, or an Subsidiary or Affiliate thereof,
did not terminate prior to the one-year anniversary of the last day of the
Performance Period applicable to such Performance Units.


Section 4. Termination/Change of Status.


(a) Termination Other Than for Death, Disability or Retirement. In the event
that the Grantee's employment by the Company (or any Subsidiary or Affiliate of
the Company) terminates for any reason, other than death, Disability or
Retirement, all Performance Units for which the Performance Measures set forth
in Exhibit A have not been achieved and for which the Grantee has not been
employed for the Required Employment Period, in each case, as of the date the
Grantee’s employment terminates (but not shares of the Company’s Common Stock
that may be issuable in settlement of Performance Units that have been earned
pursuant to Section 1(a) as of such date) shall be immediately forfeited and the
Grantee shall have no further rights with respect to such Performance Units or
shares of the Company’s Common Stock that may have been issuable in settlement
of such forfeited Performance Units. The Grantee, however, shall remain entitled
to receive shares of the Company’s Common Stock issuable in settlement of
Performance Units for which the Performance Measures set forth on Exhibit A and
the Required Employment Period had been achieved as of the date the Grantee’s
employment terminates, but only if Pinnacle Bank’s NPA Ratio as of December 31,
2022 is equal to or less than [__]%. Any shares of the Company’s Common Stock
issuable pursuant to this Section 4(a) shall be issued in accordance with the
terms of Section 1(b) of this Agreement.


(b) Termination for Death or Disability. In the event that the Grantee’s
employment terminates by reason of death or Disability the forfeiture
restrictions on those Performance Units earned by the Grantee for any
Performance Period ended prior to the date that the Grantee’s employment
terminates by reason of death or Disability shall lapse, without regard to
whether the Grantee shall have completed the applicable Required Employment
Period, and the Grantee or in the case of the Grantee’s death, his or her estate
or heirs,


3

--------------------------------------------------------------------------------





shall be entitled to receive a like number of shares of the Company’s Common
Stock, without regard to whether Pinnacle Bank’s NPA Ratio as of December 31,
2022 will be equal to or less than [__]%. Such shares shall be issued to the
Grantee, or in the case of the Grantee’s death, his or her estate or heirs, on a
date selected by the Company but in no event later than the seventy-fifth (75th)
day following the date of the Grantee’s termination of employment on account of
death or Disability. In addition, as of the date the Grantee’s employment
terminates on account of death or Disability, as applicable, the forfeiture
restrictions shall lapse on that number of Performance Units granted under this
Agreement for which the Performance Period was not completed as of such date as
the Compensation Committee may determine, based on the Company’s actual
performance in respect of the Performance Measures related to the Performance
Units for the period from the date of this Agreement through the date the
Grantee’s employment terminates on account of death or Disability, as
applicable, as would be expected to lapse for those Performance Periods that are
not yet completed, or if such number of Performance Units is not then
determinable, in the Target Amount of Performance Units, and the Grantee, or in
the case of the Grantee’s death, his or her estate or heirs, shall be entitled
to receive a like number of shares of the Company’s Common Stock, without regard
to whether Pinnacle Bank’s NPA Ratio as of December 31, 2022 will be equal to or
less than [__]%. Any shares of the Company’s Common Stock issued pursuant to the
immediately preceding sentence shall be issued on a date selected by the Company
but in no event later than the seventy-fifth (75th) day following the date the
Grantee’s employment terminates on account of death or Disability.


(c) Termination for Retirement. In the event that the Grantee’s employment by
the Company (or any Subsidiary or Affiliate of the Company) terminates by reason
of Retirement, the forfeiture restrictions on those Performance Units earned by
the Grantee for any Performance Period ended prior to the date of the Grantee’s
Retirement shall lapse, without regard to whether the Grantee shall have
completed the applicable Required Employment Period, and, subject to Pinnacle
Bank’s NPA Ratio as of December 31, 2022 being equal to or less than [__]%, the
Grantee shall be entitled to receive in settlement of such Performance Units a
like number of shares of the Company’s Common Stock in accordance with the terms
of Section 1(b) of this Agreement. In addition, in the event that the Grantee’s
employment by the Company (or any Subsidiary or Affiliate thereof) terminates by
reason of Retirement, the forfeiture restrictions on a pro rata portion of the
Performance Units that would have vested for the Performance Period in which the
Grantee’s Retirement occurred but for the fact that the Grantee was not employed
for the entire Performance Period shall lapse, without regard to whether the
Grantee shall have completed the applicable Required Employment Period, and the
Grantee shall vest in that number of Performance Units as shall equal the
product of (i) the number of Performance Units granted under this Agreement for
the Performance Period in which the Grantee’s employment terminates by reason of
Retirement that would have vested based on the Company’s actual performance for
the Performance Period and (ii) the quotient, expressed as a percentage,
resulting from dividing (A) the number of days that have lapsed as of the
Grantee’s date of Retirement from the first day of the applicable Performance
Period and (B) 365, and, subject to Pinnacle Bank’s NPA Ratio as of December 31,
2022 being equal to or less than [__]%, the Grantee shall be entitled to receive
in settlement of such Performance Units a like number of shares of the Company’s
Common Stock in accordance with the terms of Section 1(b) of this Agreement. In
the event that the Grantee dies following the termination of his employment for
Retirement but before shares of the Company’s Common Stock are issued to the
Grantee in accordance with this Section 4(c) and Section 1(b) of this Agreement,
all such shares shall, on a date selected by the Company that is not later than
the seventy-fifth (75th) day after the Grantee’s death, be issued to the Grantee
without regard to whether Pinnacle Bank’s NPA Ratio as of December 31, 2022 will
be equal to or less than [__]%.


Section 5. No Transfer or Pledge of Units. The Performance Units issued
hereunder may not be assigned, transferred, pledged, hypothecated or otherwise
encumbered or disposed of.




4

--------------------------------------------------------------------------------





Section 6. Withholding of Taxes. Upon the issuance of shares of the Company’s
Common Stock (or other property distributed with respect thereto) pursuant to
Section 1(b), the Company shall cancel such shares of the Company’s Common Stock
(or withhold property) having an aggregate Fair Market Value, on the date of
such withholding, in an amount required to satisfy the applicable withholding
obligations or withholding taxes of the Grantee (the “Withholding Taxes”) as set
forth by Internal Revenue Service guidelines for the employer's minimum
statutory withholding with respect to the Grantee. The Company shall deduct from
any distribution of cash (whether or not related to the Award including, without
limitation, salary payments) to the Grantee an amount as shall be reasonably
required to satisfy the required Withholding Taxes as set forth by Internal
Revenue Service guidelines for the employer's minimum statutory withholding with
respect to the Grantee pertaining to cash payments under the Award (including
any cash dividends made in respect of Performance Units).


Section 7. Change in Control. Upon the occurrence of a Change in Control (as
defined in the Plan) prior to the vesting of a portion of the Performance Units
awarded hereunder, the Compensation Committee, prior to consummation of such
Change in Control, shall determine, based on the Company’s actual performance in
respect of the Performance Measures related to the Performance Units for the
period from the date of this Agreement through the date the Compensation
Committee makes such determination, the number of Performance Units for which
the forfeiture restrictions would be expected to lapse for the Performance
Periods that are not yet completed at such time as the Committee makes its
determination and the Grantee shall vest, immediately prior to the consummation
of such Change in Control, in the greater of (i) such number of Performance
Units as the Compensation Committee shall determine and (ii) the Target Amount
of Performance Units for such Performance Periods as are not then completed. The
Grantee shall be entitled to receive, immediately prior to the consummation of
the Change in Control, in settlement of such Performance Units a like number of
shares of the Company’s Common Stock, together with such number of shares of the
Company’s Common Stock as are issuable to the Grantee in settlement of
Performance Units earned by the Grantee for any Performance Periods that are at
such time completed, without regard to whether the Grantee’s employment
continued for any Required Employment Period or Pinnacle Bank’s NPA Ratio as of
December 31, 2022 will be equal to or less than [__]%.


Section 8. No Right to Continued Employment. This Agreement shall not be
construed as giving the Grantee the right to be retained in the employ of the
Company (or any Subsidiary or Affiliate of the Company), and the Company (or any
Subsidiary or Affiliate of the Company) may at any time dismiss the Grantee from
employment, free from any liability or any claim under the Plan or this
Agreement.


Section 9. Governing Provisions. This Agreement is made under and subject to the
provisions of the Plan, and all of the provisions of the Plan are also
provisions of this Agreement. If there is a difference or conflict between the
provisions of this Agreement and the provisions of the Plan, the provisions of
the Plan will govern. By signing this Agreement, the Grantee confirms that he or
she has received a copy of the Plan.


Section 10. Section 409A. Notwithstanding anything herein to the contrary, to
the maximum extent permitted by applicable law, the compensation to be paid to
the Grantee pursuant to this Agreement is intended to qualify as a “short-term
deferral” pursuant to Section 1.409A-1(b)(4) of the Regulations or to otherwise
be exempt from the scope of “deferred compensation” under Section 409A of the
Code as restricted property governed by Section 83 of the Code, and this
Agreement shall be interpreted consistently therewith. However, to the extent
the payment of any compensation hereunder in connection with the Grantee’s
termination of employment does not qualify for an exception from treatment as
“deferred compensation” subject to Section 409A of the Code, then (a) such
amount shall not be payable unless the Grantee’s termination of employment
constitutes a “separation from service” within the meaning of Section
1.409A-1(h) of the Regulations and (b) if the Grantee is a “specified employee”
at such time for purposes of Section 409A(a)(2)(B)(i) of the


5

--------------------------------------------------------------------------------





Code, then to the extent delayed payment of any portion of the Performance Units
or shares of the Company’s Common Stock to which the Grantee is entitled under
this Agreement is required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such portion of the Performance Units or
shares of the Company’s Common Stock shall not be paid to Grantee prior to the
earlier of (x) the expiration of the six-month period measured from the date of
the Grantee’s “separation from service” with the Company or (y) the date of the
Grantee’s death. Upon the earlier of such dates, settlement of all Performance
Units shall occur as otherwise provided in this Agreement. In the event
compensation payable pursuant to this Agreement is otherwise determined to
constitute “deferred compensation” within the meaning of Section 409A of the
Code, this Agreement shall be interpreted and administered consistently with the
terms thereof.


Section 11. Miscellaneous.


11.1 Entire Agreement. This Agreement and the Plan contain the entire
understanding and agreement between the Company and the Grantee concerning the
Performance Units and the shares of the Company’s Common Stock that may be
issued pursuant to this Agreement, and supersede any prior or contemporaneous
negotiations and understandings. The Company and the Grantee have made no
promises, agreements, conditions or understandings relating to the Performance
Units or the shares of the Company’s Common Stock that may be issued pursuant to
this Agreement, either orally or in writing, that are not included in this
Agreement or the Plan.


11.2 Captions. The captions and section numbers appearing in this Agreement are
inserted only as a matter of convenience. They do not define, limit, construe or
describe the scope or intent of the provisions of this Agreement.


11.3 Counterparts. This Agreement may be executed in counterparts, each of which
when signed by the Company and the Grantee will be deemed an original and all of
which together will be deemed the same Agreement.


11.4 Compliance With Laws and Regulations. The award of Performance Units (and,
if issued in settlement of Performance Units, shares of the Company’s Common
Stock) evidenced hereby shall be subject to all applicable federal and state
laws, rules, and regulations, and to such approvals by any governmental or
regulatory agency as may be required.


11.5 Notice. Any notice or communication having to do with this Agreement must
be given by personal delivery or by certified mail, return receipt requested,
addressed, if to the Company, to the principal office of the Company, and, if to
the Grantee, to the Grantee's last known address provided by the Grantee to the
Company.


11.6 Amendment. This Agreement may be amended by the Company, provided that
unless the Grantee consents in writing, the Company cannot amend this Agreement
if the amendment will materially change or impair the Grantee's rights under
this Agreement and such change is not to the Grantee's benefit.


11.7 Successors and Assignment. Each and all of the provisions of this Agreement
are binding upon and inure to the benefit of the Company and the Grantee and
their heirs, successors, and assigns. However, the Performance Units may not be
assigned or transferred except as otherwise set forth in this Agreement or the
Plan.


11.8 Governing Law. This Agreement shall be governed and construed exclusively
in accordance with the laws of the State of Tennessee applicable to agreements
to be performed in the State of Tennessee.


6

--------------------------------------------------------------------------------









[Signature page to follow.]


IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement to
be effective as of ________ __, 2018.


PINNACLE FINANCIAL PARTNERS, INC.:




By:_____________________________________
Name: Hugh M. Queener
Title: Chief Administrative Officer and Corporate Secretary




GRANTEE:




By:_______________________________
Name:














7

--------------------------------------------------------------------------------








EXHIBIT A


Performance Measures




Award Tied to Fiscal 2018 Performance. Should the Company’s Return on Average
Tangible Assets for the fiscal year ended December 31, 2018 (“Fiscal 2018”) be
less than [___]% (the “Fiscal 2018 Threshold Amount of ROATA”), then one-third
of the Performance Units awarded under the Agreement shall be forfeited as of
the earlier of the date that the Company’s Annual Report on Form 10-K for Fiscal
2018 is filed with the Securities and Exchange Commission (the “SEC”) or such
other regulatory body or agency as such Annual Report shall be required to be
filed or the last date that such Form 10-K could be timely filed with the SEC or
such other regulatory body or agency, in either case, if the Company is then
required to file such reports or, if the Company is not then required to file
such reports, the date by which such Annual Report would have been required to
be filed with the SEC or such other regulatory body or agency on a timely basis
if the Company was at such time still required to file such reports, and no
shares of the Common Stock shall be issued to the Grantee in regards to the
portion of the Performance Units granted hereunder related to the Company’s
Fiscal 2018 Performance Period. Should the Company’s Return on Average Tangible
Assets for Fiscal 2018 equal [___]% (the “Fiscal 2018 Target Amount of ROATA”)
then so long as the Required Employment Period applicable thereto is met by the
Grantee the portion of the Performance Units granted pursuant to the Agreement
related to the Company’s Fiscal 2018 Performance Period shall be settled by the
issuance to the Grantee of ____ shares of the Company’s Common Stock in
accordance with Section 1(b) of the Agreement. Should the Company’s Return on
Average Tangible Assets for Fiscal 2018 be equal to or greater than [___]% (the
“Fiscal 2018 Maximum Amount of ROATA”) then so long as the Required Employment
Period applicable thereto is met by the Grantee the portion of the Performance
Units granted pursuant to the Agreement related to the Company’s Fiscal 2018
Performance Period shall be settled by the issuance to the Grantee of ____
shares of the Company’s Common Stock in accordance with Section 1(b) of the
Agreement. In the event that the Company’s Return on Average Tangible Assets for
the Fiscal 2018 Performance Period is between the Fiscal 2018 Threshold Amount
of ROATA and the Fiscal 2018 Target Amount of ROATA or between the Fiscal 2018
Target Amount of ROATA and the Fiscal 2018 Maximum Amount of ROATA, straight
line interpolation, rounded up to the next whole share of Common Stock, will be
used to determine the number of Performance Units that shall vest and, subject
to Grantee’s satisfying the Required Employment Period, be settled in shares of
the Company’s Common Stock in accordance with Section 1(b) of the Agreement
based on the Fiscal 2018 Performance Period.


Award Tied to Fiscal 2019 Performance. Should the Company’s Return on Average
Tangible Assets for the fiscal year ended December 31, 2019 (“Fiscal 2019”) be
less than [___]% (the “Fiscal 2019 Threshold Amount of ROATA”), then one-third
of the Performance Units awarded under the Agreement shall be forfeited as of
the earlier of the date that the Company’s Annual Report on Form 10-K for Fiscal
2019 is filed with the SEC or such other regulatory body or agency as such
Annual Report shall be required to be filed or the last date that such Form 10-K
could be timely filed with the SEC or such other regulatory body or agency, in
either case, if the Company is then required to file such reports or, if the
Company is not then required to file such reports, the date by which such Annual
Report would have been required to be filed with the SEC or such other
regulatory body or agency on a timely basis if the Company was at such time
still required to file such reports, and no shares of the Common Stock shall be
issued to the Grantee in regards to the portion of the Performance Units granted
hereunder related to the Company’s Fiscal 2019 Performance Period. Should the
Company’s Return on Average Tangible Assets for Fiscal 2019 equal [___]% (the
“Fiscal 2019 Target Amount of ROATA”) then so long as the Required Employment
Period applicable thereto is met by the Grantee the portion of the Performance
Units granted


A - 1

--------------------------------------------------------------------------------





pursuant to the Agreement related to the Company’s Fiscal 2019 Performance
Period shall be settled by the issuance to the Grantee of ____ shares of the
Company’s Common Stock in accordance with Section 1(b) of the Agreement. Should
the Company’s Return on Average Tangible Assets for Fiscal 2019 be equal to or
greater than [___]% (the “Fiscal 2019 Maximum Amount of ROATA”) then so long as
the Required Employment Period applicable thereto is met by the Grantee the
portion of the Performance Units granted pursuant to the Agreement related to
the Company’s Fiscal 2019 Performance Period shall be settled by the issuance to
the Grantee of ____ shares of the Company’s Common Stock in accordance with
Section 1(b) of the Agreement. In the event that the Company’s Return on Average
Tangible Assets for the Fiscal 2019 Performance Period is between the Fiscal
2019 Threshold Amount of ROATA and the Fiscal 2019 Target Amount of ROATA or
between the Fiscal 2019 Target Amount of ROATA and the Fiscal 2019 Maximum
Amount of ROATA, straight line interpolation, rounded up to the next whole share
of Common Stock, will be used to determine the number of Performance Units that
shall vest and, subject to Grantee’s satisfying the Required Employment Period,
be settled in shares of the Company’s Common Stock in accordance with Section
1(b) of the Agreement based on the Fiscal 2019 Performance Period.


Award Tied to Fiscal 2020 Performance. Should the Company’s Return on Average
Tangible Assets for the fiscal year ended December 31, 2020 (“Fiscal 2020”) be
less than [___]% (the “Fiscal 2020 Threshold Amount of ROATA”), then one-third
of the Performance Units awarded under the Agreement shall be forfeited as of
the earlier of the date that the Company’s Annual Report on Form 10-K for Fiscal
2020 is filed with the SEC or such other regulatory body or agency as such
Annual Report shall be required to be filed or the last date that such Form 10-K
could be timely filed with the SEC or such other regulatory body or agency, in
either case, if the Company is then required to file such reports or, if the
Company is not then required to file such reports, the date by which such Annual
Report would have been required to be filed with the SEC or such other
regulatory body or agency on a timely basis if the Company was at such time
still required to file such reports, and no shares of the Common Stock shall be
issued to the Grantee in regards to the portion of the Performance Units granted
hereunder related to the Company’s Fiscal 2020 Performance Period. Should the
Company’s Return on Average Tangible Assets for Fiscal 2020 equal [___]% (the
“Fiscal 2020 Target Amount of ROATA”) then so long as the Required Employment
Period applicable thereto is met by the Grantee the portion of the Performance
Units granted pursuant to the Agreement related to the Company’s Fiscal 2020
Performance Period shall be settled by the issuance to the Grantee of ____
shares of the Company’s Common Stock in accordance with Section 1(b) of the
Agreement. Should the Company’s Return on Average Tangible Assets for Fiscal
2020 be equal to or greater than [___]% (the “Fiscal 2020 Maximum Amount of
ROATA”) then so long as the Required Employment Period applicable thereto is met
by the Grantee the portion of the Performance Units granted pursuant to the
Agreement related to the Company’s Fiscal 2020 Performance Period shall be
settled by the issuance to the Grantee of ____ shares of the Company’s Common
Stock in accordance with Section 1(b) of the Agreement. In the event that the
Company’s Return on Average Tangible Assets for the Fiscal 2020 Performance
Period is between the Fiscal 2020 Threshold Amount of ROATA and the Fiscal 2020
Target Amount of ROATA or between the Fiscal 2020 Target Amount of ROATA and the
Fiscal 2020 Maximum Amount of ROATA, straight line interpolation, rounded up to
the next whole share of Common Stock, will be used to determine the number of
Performance Units that shall vest and, subject to Grantee’s satisfying the
Required Employment Period, be settled in shares of the Company’s Common Stock
in accordance with Section 1(b) of the Agreement based on the Fiscal 2020
Performance Period.


Return on Average Tangible Assets. For purposes of this Exhibit A, “Return on
Average Tangible Assets” means the quotient, expressed as a percentage rounded
to two decimal points, of (I) the Company’s net income for the applicable
Performance Period as reported in the Company’s audited financial statements for
the applicable Performance Period divided by (II) the Company’s average tangible
assets for the applicable Performance Period as reflected in the Company’s
Annual Report on Form 10-K


A - 2

--------------------------------------------------------------------------------





(if the Company is required to file such Annual Report) for the applicable
Performance Period, or such other financial report as the Company shall prepare
if not required to file an Annual Report on Form 10-K, as adjusted to eliminate
the effects of the following: (a) gains or losses on the sale of a business or a
business segment, (b) gains or losses on the extinguishment of debt or the sale
of investment securities, (c) asset or investment impairment charges (other than
those related to the Company’s loan portfolio in the ordinary course of
business), (d) restructuring charges, (e) changes in law or accounting
principles, and (f) any other expenses or losses resulting from significant,
unusual and/or nonrecurring events, as described in management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s annual report to shareholders for the Performance Period, in each case
as determined in good faith by the Compensation Committee. Moreover, and without
limiting the foregoing, Return on Average Tangible Assets shall be adjusted to
exclude the effects of any costs or expenses associated with any merger or
acquisition affecting the Company or any of its Subsidiaries or any other
corporate transaction affecting the shares of the Company’s Common Stock as
described in Section 4.2 of the Plan.


NPA Ratio. When calculating the NPA Ratio for purposes of the Agreement, in the
event that the Company or a subsidiary of the Company acquires a finance
company, financial institution or a holding company of a financial institution
or a branch office thereof, by way of merger or otherwise, or in the event the
Company or a subsidiary of the Company shall acquire in an arms-length purchase
from a third party any low-quality asset, such acquired non-performing assets or
purchased low-quality assets shall be excluded from the calculation of the NPA
Ratio.




A - 3